 1   Grant L. Cartwright, Esq. (AZ Bar No. 030780)
     Andrew A. Harnisch, Esq. (AZ Bar No. 014957
 2   MAY, POTENZA, BARAN & GILLESPIE, P.C.
     201 N. Central Avenue, Suite 2200
 3   Phoenix, AZ 85004-0608
     Telephone: (602) 252-1900
 4   Facsimile: (602) 252-1114
     E-mail:      gcartwright@maypotenza.com
 5                aharnisch@maypotenza.com
     Proposed Counsel for Debtor
 6
 7
                             UNITED STATES BANKRUPTCY COURT
 8                                 DISTRICT OF ARIZONA
     In re:                                          Chapter 11 Proceedings
 9
     ARCTIC CATERING, INC.                                    Case No. 2:18-bk-13118-EPB
10
                            Debtor.
11                                                    NOTICE OF LODGING ORDER
12                                                    SETTING AND NOTICE OF:
13                                                    DATES FOR FILING PROOFS OF
14                                                    CLAIM

15            NOTICE IS HEREBY GIVEN, pursuant to Local Bankruptcy Rule 9022-1(b), that
16   Counsel for Arctic Catering, Inc. (“Debtor”), has lodged with the Court its form of Order
17   Setting and Notice of: Dates for Filing Proofs of Claim. The form of Order is attached hereto as
18   Exhibit “A” and incorporated herein by this reference.
19
                                              Respectfully submitted,
20
                                              MAY, POTENZA, BARAN & GILLESPIE, P.C.
21
                                              By /s/ Grant L. Cartwright        #030780
22                                              Grant L. Cartwright
                                                Attorneys for Debtors
23
24
25
26



                                            -1-
     Case 2:18-bk-13118-EPB      Doc 86 Filed 12/10/18 Entered 12/10/18 17:37:00          Desc
                                  Main Document    Page 1 of 3
                                               EXHIBIT A

   1

   2

   3

   4

   5

   6                         UNITED STATES BANKRUPTCY COURT
   7                                   DISTRICT OF ARIZONA
   8   In re:                                       Chapter 11 Proceedings
   9
       ARCTIC CATERING, INC.,                       Case No. 2:18-bk-13118-EPB
  10
                                  Debtor(s).        ORDER SETTING AND NOTICE OF:
  11

  12                                                        DATES FOR FILING PROOFS
                                                            OF CLAIM
  13

  14
       TO:      ALL CREDITORS AND OTHER PARTIES IN INTEREST:
  15
                Upon consideration of Arctic Catering, Inc. (the “Debtor”) request that the Court
  16
       set a deadline for creditors to assert claims against the Debtor or the estate, the Court
  17
       finding that a claims bar date will speed the administration of the Debtor’s bankruptcy
  18
       case, and other good cause appearing;
  19
                IT IS ORDERED AND NOTICE IS HEREBY GIVEN THAT:
  20
                1.    PROOF       OF    CLAIM      BAR      DATE:        The    Court    has    set
  21
       ___________________, as the deadline for non-governmental creditors to file proof
  22
       of claims if they desire to share in any distribution in this bankruptcy case. The deadline
  23
       for governmental units to file proof of claims, other than for claims resulting from a tax
  24
       return filed under 11 U.S.C. §1308, is the later of the above noted bar date or 180 days
  25
       after the order for relief. The deadline for governmental units to file proof of claims
  26
       resulting from a tax return filed under 11 U.S.C. §1308, is the later of the above noted bar
  27

  28                                                1


Case 2:18-bk-13118-EPB        Doc 86 Filed 12/10/18 Entered 12/10/18 17:37:00           Desc
                               Main Document    Page 2 of 3
   1   date, 180 days after the order for relief, April 23, 2019, or 60 days after the filing of the
   2   tax return.
   3          2.     HOW TO PREPARE AND FILE A PROOF OF CLAIM: Information
   4   regarding how to file a proof of claim, and file a proof of claim form (Bankruptcy Form
   5   B 410), can be found on the Court’s website at http://www.azb.uscourts.gov/proof-claim-
   6   form-and-instructions. To be timely filed, the proof of claim must be received by the
   7   Clerk of Court, (230 N. First Ave., Suite 101, Phoenix, Arizona 85003 – or – 38 S. Scott
   8   Ave., Suite 100, Tucson, Arizona 85701), on or before the deadline set by the Court.
   9          3.     CREDITORS NEEDING TO FILE CLAIMS: The Debtor has filed with
  10   the Court its schedules of assets and liabilities (“Schedules”). The Schedules contain lists
  11   of creditors, the Debtor’s statement as to the type and amount of each of their claims, and
  12   whether the Debtor believes each claim is disputed, contingent or unliquidated.
  13                 A.      Unscheduled Creditors: Any creditor whose claim is not listed in
  14          the Schedules must file a proof of claim to share in any distribution in this case.
  15                 B.      Scheduled     Creditors     listed   as   disputed,   contingent     or
  16          unliquidated: Any creditor whose claim is listed in the Schedules as disputed,
  17          contingent or unliquidated must file a proof of claim or its claim will be
  18          disallowed.
  19                 C.      Other Scheduled Creditors: Any creditor holding a claim that is
  20          listed in the Schedules that is not listed as disputed, contingent or unliquidated, but
  21          in an amount with which the creditor disagrees must file a proof of claim to share
  22          in any distribution in this case. Failure to file a proof of claim will be deemed the
  23          creditor’s consent to the Debtor’s statement as to the type and amount of the claim.
  24          4.     SERVICE OF THIS ORDER: The Debtor shall (i) serve a copy of this
  25   Order on all creditors and interested parties not later than seven (7) days after entry and
  26   (ii) file an affidavit of service within seven (7) days of such service.
  27                                               DATED AND SIGNED ABOVE.
  28


Case 2:18-bk-13118-EPB       Doc 86 Filed 12/10/18 Entered 12/10/18 17:37:00             Desc
                              Main Document    Page 3 of 3
